DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the set of claims received on 13 August 2021. Claims 1-10 are currently pending.
Drawings
	The drawings received on 13 August 2021 are accepted by the examiner.
Specification
The disclosure is objected to because of the following informalities:
Pages 6-8 of the specification recite the phrases “tapper screw holes” and “tapper bush.” The terms “tapper” and “bush” are unclear. It appears that the terms have been mis-translated from the foreign priority document (i.e. document published as CN 114469299). It appears that the phrases should read “tapered screw holes” and “tapered bushing.” The examiner has provided a machine translation of the foreign priority document from the Espacenet website as evidence.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly 
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-4 and 8-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 3-4 and 8 recite the limitations “tapper screw holes” and “tapper bush.” The terms “tapper” and “bush” are unclear. It appears that the terms have been mis-translated from the foreign priority document (i.e. document published as CN 114469299). The examiner has provided a machine translation of the foreign priority document from the Espacenet website as evidence.
	Note: It appears that amending the terms to read “tapered screw holes” and “tapered bushing” would overcome this rejection. For examination purposes, claims 3-4 and 8 will be treated as reading as such.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huebner et al. (U.S. Patent Application Publication 2013/0023938).
	Regarding claims 1-2 and 6, Huebner et al. disclose (as to claim 1) a connectable locking plate assembly (90) comprising at least one locking plate unit (94 or 96) each having multiple fixing parts (i.e. part defining 98) connected to (i.e. via part defining 100) each other, and each one of the fixing parts having; a screw setting hole (98); at least one connection unit (92) each having multiple positioning parts (i.e. part defined by 104, 102, and 104, see Figure 4) connected to (i.e. via part defining 98) each other, and each one of the positioning parts having a screw connecting hole (100); wherein at least one of the positioning parts has an assembly recess (70) connecting to the screw connecting hole thereof; one of the fixing parts of the at least one locking plate unit inserted into the assembly recess (insertion as best seen in Figure 3); and at least one locking component (144) mounted through the screw connecting hole of the at least one connection unit and screwed in (see paragraphs 0042 and 0055 referring to the inclusion of threads in the screw setting hole and 144 not including a shaft in order to lock the locking plate unit to the connection unit) the screw setting hole of the at least one locking plate unit, wherein (as to claim 2) the at least one locking plate unit includes multiple locking plate units (94 and 96); the at least one locking component includes multiple locking components (144, see paragraph 0055 referring to multiple instances of 144); the multiple locking plate units are respectively mounted on the multiple positioning parts of the at least one connection unit (mounting as best seen in Figures 1 and 2); the multiple locking components are respectively mounted through the multiple screw connecting holes of the multiple positioning parts of the at least one connection unit (see paragraphs 0042 and 0055 referring to the inclusion of threads in the screw setting hole and 144 not including a shaft in order to lock the locking plate unit to the connection unit), and the multiple locking components are respectively screwed in the multiple screw setting holes of the multiple locking plate units (see paragraphs 0042 and 0055 referring to the inclusion of threads in the screw setting hole and 144 not including a shaft in order to lock the locking plate unit to the connection unit), and wherein (as to claim 6) the assembly recess has at least one opening (i.e. opening extending into the page as best seen in Figure 4) on a side wall (i.e. wall defined by 104, 102, and 104) of the assembly recess; an inner diameter (i.e. diameter defined by 122) of the at least one opening (i.e. although the shape of the opening is rectangular, it still defines a diameter) being larger than a width (124) of a junction (i.e. junction defined at part defining 100) between two adjacent ones of the fixing parts of the at least one locking plate unit, such that each one of the fixing parts of the at least one locking plate unit is capable of being inserted into the assembly recess through the at least one opening (insertion as best seen in Figure 5) (see Figures 1-9, and paragraphs 0036-0056).
Regarding claims 7 and 10, Huebner et al. disclose (as to claim 7) a connectable locking plate assembly (90) comprising two connection units (92 and 94) connected to each other (connection as best seen in Figure 2), and each one of the connection units having multiple positioning parts (i.e. part defined by 104, 102, and 104, and part defining 98, see Figure 4) connected to each other, and each one of the positioning parts having a screw connecting hole (98 and 100); wherein at least one of the positioning parts has an assembly recess (70) connecting to the screw connecting hole (100) thereof; one of the positioning parts (i.e. part defining 98) of the other connection unit inserted into the assembly recess (insertion as best seen in Figure 3); and at least one locking component (144) mounted through the screw connecting hole (98) of the connection unit which is inserted into the assembly recess of the other connection unit, and the at least one locking component screwed into (see paragraphs 0042 and 0055 referring to the inclusion of threads in the screw setting hole and 144 not including a shaft in order to lock the locking plate unit to the connection unit) the screw connection hole (98) of the connection unit, which is inserted by the other connection unit (see Figure 5), and wherein (as to claim 10) the assembly recess has at least one opening (i.e. opening extending into the page as best seen in Figure 4) on a side wall (i.e. wall defined by 104, 102, and 104) of the assembly recess; an inner diameter (i.e. diameter defined by 122) of the at least one opening (i.e. although the shape of the opening is rectangular, it still defines a diameter) being larger than a width (124) of a junction (i.e. junction defined at part defining 100) between two adjacent ones of the positioning parts of the connection units, such that each one of the positioning parts of the other connection unit is capable of being inserted into the assembly recess through the at least one opening (insertion as best seen in Figure 5) (see Figures 1-9, and paragraphs 0036-0056).
Allowable Subject Matter
Claims 3-4 and 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Biedermann (U.S. Patent Application Publication 2018/0146995) discloses a connectable locking plate assembly comprising locking plate units, connection units, and locking components.
	Ehmke et al. (U.S. Patent 9,956,015) disclose a connectable locking plate assembly comprising locking plate units, a connection unit, and locking components.
	Biedermann (U.S. Patent 9,956,016) discloses a connectable locking plate assembly comprising a locking plate unit, a connection unit, and locking components.
	Lewis et al. (U.S. Patent 9,259,255) disclose a locking component comprising a bushing and a locking screw.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775